Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 1 of 30 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                   Case Number: ______________


 HOLMWOOD CAPITAL ADVISORS, LLC, a
 Delaware limited liability company, and
 HOLMWOOD CAPITAL, LLC, a Delaware
 liability company,

         Plaintiffs,

 v.

 KAPLAN VOEKLER CUNNINGHAM &
 FRANK PLC, a Virginia professional
 limited liability company,

       Defendant.
 _____________________________________/


                                              COMPLAINT

        Plaintiffs Holmwood Capital Advisors LLC and Holmwood Capital, LLC sue Defendant

Kaplan Voekler Cunningham & Frank PLC, upon the following actions and averments.

                                 PARTIES AND JURISDICTION

        1.      This is an action for damages and disgorgement relief against a law firm fiduciary

as a result of inappropriate actions, inactions, improper and false advice, breaches of professional

standards of care, and breaches of loyalty and trust in connection with events, circumstances, or

conditions that were taken or occurred in the Middle District of Florida.

        2.      The causes of action herein seek damages in excess of $75,000, exclusive of

interest, costs, and attorneys’ fees.




                                               OSHEROW, PLLC
                                        2101 N.W. Corporate Blvd., Suite 410
                                              Boca Raton, FL 33431
                                             Telephone: 561-257-0880
                                              www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 2 of 30 PageID 2
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 2

        3.      Plaintiff Holmwood Capital Advisors, LLC ("HCA") is a Delaware limited liability

company with its principal place of business in Sarasota, Florida.

        4.      Plaintiff Holmwood Capital, LLC ("HC") is a Delaware limited liability company

with its principal place of business in Sarasota, Florida.

        5.      Originally HC was established to acquire and manage government leased real

estate properties. Subsequently, HCA was set up to separately manage the portfolio of properties,

that had been acquired by HC.

        6.      Thus, Plaintiff HCA became the organizing, controlling and management entity for

an affiliated group of entities to acquire and hold commercial real estate properties subject to long-

term leases with federal government tenants.

        7.      Defendant Kaplan Voekler Cunningham & Frank PLC ("KVCF") is a Virginia

professional limited liability company which at all material times did business in Florida, including

delivery of legal advice and services to Plaintiff at its headquarters in Sarasota. Members of

Defendant, and its attorneys are residents of Virginia, conducting business within the course and

scope of their agency, membership and/employment by KVCF.

        8.      Defendant’s legal services included support for Plaintiffs’ organizational,

management, investment, acquisition and related management activities conducted from Sarasota,

situated in the Middle District of Florida.

        9.      As to each cause of action set forth in this Complaint (this "Complaint"), the amount

in controversy exceeds $75,000, exclusive of interest, costs, and attorneys' fees.

        10.     Jurisdiction over this cause exists pursuant to Title 28 of the United States Code,

§ 1332(a)(1).



                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 3 of 30 PageID 3
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 3

        11.     Venue in this Court is proper pursuant to Title 28 of the United States Code

1391(b)(2).

                                   FACTUAL BACKGROUND

        12.     At all material times, KVCF’s services and responsibilities were offered and

delivered by and through its authorized attorneys, including Robert R. Kaplan, Sr. and Robert R.

Kaplan, Jr. (respectively, “Kaplan Sr.” and "Kaplan Jr."; collectively, “the Kaplans”), as well as

Rhys James, Richard Cunningham, Thomas Voekler, Zachary Grabill, Brian Pearson, Stephanie

Karn and Chris Hoctor.

        13.     At all material times, the Kaplans were principals of KVCF, authorized to serve the

firm’s clients, including Plaintiffs and entities affiliated with and served by Plaintiffs.

        14.     The Kaplans and their law firm specialize in corporate law, including capital

formation, mergers and acquisitions, and securities compliance.

                           KVCF’s Prior Attorney-Client Relationship

        15.     In 2006, Edwin Stanton formed SRS Investments, LLC, which operated as a private

equity real estate investment firm based in Sarasota, Florida. Throughout SRS’s activity, Stanton

was chiefly responsible for the company’s sourcing, acquisition, financing, and management of

investment properties.

        16.     During the early stages of SRS’s existence, Stanton met Kaplan Jr., who marketed

himself and KVCF’s predecessor as being highly expert in real estate law, securities and corporate

transactions. Kaplan Jr. pursued Stanton for over a year, after which Stanton agreed to engage

KVCF as attorneys.

        17.     KVCF performed legal services pursuant to Kaplan Jr.’s proposed arrangement by

which KVCF received attorneys’ fees for each successful transaction that SRS completed.

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 4 of 30 PageID 4
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 4

        18.     In late 2010, Stanton created Plaintiff HC (Holmwood Capital, LLC; originally

named EMS-CHI, LLC), to acquire government-leased commercial real estate investments.

Stanton informed Kaplan Jr. of this business plan to launch a new venture that would focus on the

acquisition and aggregation of single-tenant federal government leased real estate. By his prior

involvement with Stanton and SRS, Kaplan, Jr. was intimately familiar with the potential

profitability of such a venture, and upon discussion, proposed for his firm (KVCF) to provide all

of the required legal representation needed in exchange for a fifty (50%) percent profits interest in

each future property acquired. Trusting his attorney, Stanton agreed.

        19.     At no time did Kaplan Jr. or KVCF disclose to HC or Stanton that such a split-

profit fee arrangement between lawyer and client was unorthodox, or that such an arrangement

raised conflicts of interest between lawyer and client. Nor did Kaplan Jr. or KVCF advise that

separate counsel should be consulted. Instead, Kaplan Jr. instructed Stanton that this sort of

arrangement was proper. In light of the prior relationship that existed with KVCF, Stanton had no

reason to believe otherwise.

        20.     During May 2011, Kaplan Jr. approached Stanton and suggested that Kaplan Sr.,

his father and law partner at KVCF, should become involved to provide additional legal support,

and share the agreed 50% profit interest compensation, creating no added expense burden. Still

valuing KVCF as his trusted advisors, Stanton did not object, and welcomed the additional legal

representation resource for himself and HC.

        21.     When Kaplan Sr. became involved, KVCF operated under the same fee

arrangement that Kaplan Jr. had arranged. At no point did the Kaplans or KVCF attempt to

formally document the relationship in writing, nor did the Kaplans or anyone else from KVCF

disclose that a split-profit fee arrangement between lawyer and clients was unorthodox, or that the

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 5 of 30 PageID 5
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 5

arrangement would raise potential or actual conflicts of interest between lawyer and the clients, or

that independent counsel should be consulted.

        22.     After a few months, HC closed on its first acquisition relating to a property in

Lorain, Ohio acquired for about $3,372,157.96. KVCF’s attorneys provided all necessary legal

work. After the success of HC’s initial acquisition, Stanton continued to source acquisitions and

pursue financing, with KVCF providing all legal services to HC and related holding entities.

        23.     By 2012, Stanton raised the prospect of sourcing additional acquisitions, for which

HC needed additional capital. To address financing, KVCF recommended involvement of one of

KVCF’s other relationships, a gentleman they knew to have ample access to capital, Dr. Philip

Kurlander. Kaplan Sr. served as general counsel and KVCF served as corporate counsel for a

company in which Kurlander invested and which Kurlander and Kaplan, Sr. were board members

of that company.

        24.     Kurlander became a lender, providing funding for HC’s second major acquisition.

        25.     After the success of the second acquisition, Stanton, Kurlander and the Kaplans

discussed the concept of formalizing an ownership relationship. At this time, Stanton was the sole

owner of HC, Kurlander was a lender who sought an equity interest, and KVCF was providing

legal services for Stanton, Kurlander and HC.

        26.     In November 2012, KVCF through the Kaplans proposed and created a written

Operating Agreement for HC with Stanton, Kurlander and the Kaplans as disproportionate owners.

Upon doing so, KVCF through the Kaplans, simply advised that KVCF had created a “standard”

legal document, and that even though the members’ equity interests were disproportionate, equal

voting power was required. This was not true.

        27.     The HC Operating Agreement resulted in two of KVCF’s principals becoming co-
                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 6 of 30 PageID 6
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 6

owners, with two of KVCF’s clients, in another of KVCF’s clients.

        28.     KVCF did not provide a written agreement regarding its legal representation or fee

arrangement and did not disclose that any aspect of the attorneys’ relationship created any actual

or potential conflicts of interest or that any client should seek independent counsel. To the

contrary, Kaplan Jr. had represented that the advantage of the Kaplans having an ownership interest

was to save payment of legal fees for all involved and since the principals were all in it together,

there was no need to seek additional or outside legal advice. At no time did the Kaplans or KVCF

advise that the interests of the Kaplans or KVCF were or could become adverse to those of KVCF’s

clients, HC, Stanton and Kurlander.

        29.     After execution of the HC Operating Agreement, HC grew through additional

acquisitions.

        30.     During 2014, The Kaplans and KVCF advised that a private equity structure

utilizing limited liability companies with a Regulation D investment capital offering was the best

way to grow the HC portfolio.

        31.     KVCF further advised that management of the portfolio and its properties, and of

company operations, should be separated from ownership of the portfolio and placed in a different

entity than HC, which entity (HCA, to be formed) should be controlled by the principals involved,

to include the Kaplans as equal share owners, again as part compensation for legal services to be

performed. At this time neither the Kaplans nor KVCF advised that the interests of the Kaplans or

KVCF were or could become adverse to those of KVCF’s clients, HC, HCA, Stanton and

Kurlander.

        32.     In early 2015, KVCF created two separate Regulation D offering memoranda.

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 7 of 30 PageID 7
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 7

KVCF then advised that Regulation D was not gaining traction with KVCF’s other clients and

advised that Regulation A was the best way to raise capital. KVCF touted its proficiency as

Regulation A experts. KVCF advised that Regulation A required a majority independent board of

directors, which was false, and the Kaplans pushed that they would secure such advisory board

with minimal direction.

                            Formation of HCA Represented by KVCF

        33.     In reliance upon the foregoing legal advice and representations, HCA (Holmwood

Capital Advisors, LLC) was formed in July 2014 as the management entity for HC and the

portfolio of properties. Even though Stanton, who was the original founder and sole operator and

Kurlander owned the large majority of the HC portfolio that was to be managed by HCA, upon

advice of the Kaplans and KVCF, HCA was structured as a four-member limited liability

company, with 25% ownership interests in each of Stanton, Kurlander, Kaplan Jr., and Kaplan Sr.

(Kurlander was provided an additional vote several years later in late August 2018). The Kaplans’

ownership interest in HCA, consistent with their ownership interest in HC, was considered in

substantial part, as consideration for KVCF’s continuing legal representation of the business.

        34.     In March 2015, consistent with the plan for HCA to control the Company’s business

and its operations, HC’s Operating Agreement was amended to vest in HCA “complete and

exclusive control of the management of the Company’s business and affairs…and the Members

shall have no right to participate in the management or the conduct of the Company’s business and

affairs nor any power or authority to act for, or on behalf of, the Company in any respect

whatsoever.” At this time, neither the Kaplans nor KVCF provided instruction or advice to HC or

HCA, that undertaking these actions were in these entities’ best interests, rather than the interests

of the Kaplans and KVCF. Indeed, no attempt was made to insist on obtaining the opinions of
                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 8 of 30 PageID 8
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 8

outside counsel as Stanton and Kurlander, on behalf of HC and HCA, were relying upon KVCF

and the Kaplans to provide legal advice and representation in the best interests of HC and HCA,

rather than their own interests.

        35.     KVCF handled all aspects of HCA’s creation, and created all of HCA’s corporate

documents, including HCA’s Limited Liability Company Agreement executed March 1, 2015.

        36.     Contrary to its client’s best interests and without alerting anyone, KVCF

improperly inserted in the HCA operating agreement an anti-dilution provision that effectively

prevented new equity or capital infusion for future growth of HCA as operations manager, and

essentially locked in and protected the Kaplans’ ownership interests for future profitability.

        37.     The Kaplans again advised that KVCF had created “standard” legal documents.

This was misleading since an anti-dilution provision was not present in the HC Operating

Agreement. Kaplan Jr. further represented that the operating agreement for HCA was identical to

the operating agreement for HC, which was not true, then instructed Stanton and Kurlander to “just

sign” the documents for HCA and HC because there was “only one way of doing it” and “that was

the way it needed to be done.” Kaplan Sr. urged that everyone should just sign the documents and

they were standard, and everyone was in the deal together.

        38.     In performing these legal services, KVCF did not advise HC and HCA about the

possibility of potential or actual conflicts of interest, or that HC and HCA should consult with

separate counsel.

        39.     After the formation of HCA, the HC portfolio continued to grow under HCA

management. Stanton identified and negotiated new opportunities, and Kurlander provided

(loaned, advanced, or guaranteed) all cash and credit necessary to consummate the acquisitions.

Throughout this time, KVCF continued to be legal counsel for HCA, HC , Kurlander and Stanton,
                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 9 of 30 PageID 9
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 9

and as the principal owners of HCA and HC as well as each of the properties individual LLCs

        40.     As the HC portfolio grew, so grew HCA’s prospects for revenue and growth. By

the end of 2015, HCA was managing a HC portfolio that included seven properties, all of which

were one hundred (100%) percent leased to the federal government. The HC portfolio had grown

to a total value of about $33,750,000, with equity of approximately $7,000,000.

        41.     In early 2016, upon advice of KVCF, Plaintiffs HCA and HC created a complicated

restructuring of the portfolio incident to the Regulation A offering to raise additional capital:

        •       HC Government Realty Trust, Inc. and HC Government Realty Holdings, LP

                (together, the “REIT”) were formed primarily to own government-leased

                commercial real estate investments, and to permit pursuit, through an exempted

                public offering pursuant to Regulation A of capital investment up to $30 million;

        •       Holmwood Portfolio Holdings LLC, owned by HC , was formed as a limited partner

                of HC Holdings;

        •       Holmwood Capital Management, LLC, was formed as a sub-manager with HCA

                being its sole member and manager;

        42.     HC transferred its portfolio of property holdings to the REIT, in exchange for

operating partnership units in the REIT. The portfolio of HC’s property holdings was transferred

under the advice and direction of KVCF, with the understanding that the operating partnership

units would have the same material rights as the common stock shareholders. However, KVCF

drafted the documents to exclude voting rights for operating partnership units. But KVCF never

disclosed or advised HC and HCA that the operating partnership unit holders’ status was materially

adverse to HC’s and HCA’ interests. The attorneys at KVCF Kaplan Jr., Kaplan, Sr. and Stanton

and Kurlander each also each received 50,000 founders’ shares in the REIT. The Kaplans’
                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 10 of 30 PageID 10
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 10

founders’ shares in the REIT thus continued as part of KVCF’s fee compensation for continuing

legal work for HCA as the controlling management entity for the REIT, creating further

undisclosed conflicts of interest.

        43.     The Kaplans and KVCF advised HC and HCA (through Stanton and Kurlander)

that transferring HC’s portfolio of property holdings to the REIT was in the best interests of HC

and HCA. KVCF never advised HCA and HC about the risks and potential loss of control over

their equity and business interests. The Kaplans and KVCF failed to disclose their personal

interests and the conflict that it created between the firm, HCA, HC and the REIT. Further, no

advice was provided to HC and HCA on whether the interests acquired by the Kaplans and KVCF

were justified financially, legally, or were a reasonable component of their legal representation.

Such advice was required to be provided, prior to the Kaplans and KVCF acquiring these financial

interests in their clients’ business enterprise. Indeed, no action was taken to protect the interests

of their clients, HC and HCA, and in fact KVCF and its attorneys engaged in conduct that was

designed to deceive, and in fact did deceive their own clients, HC and HCA. To make matters

worse, KVCF and its managers and attorneys knew of the lack of disclosures at the time these

transactions where undertaken and that HC and HCA had not been advised of the serious

potentially adverse consequences of proceeding with the transactions as drafted and formulated by

KVCF.

        44.     HCA has also incurred a $400,000 liability to a third-party due to KVCF obligating

HCA to repurchase the operating partnership units from the third-party. HCA was advised by

KVCF that the REIT would have the ultimate obligation to purchase the operating partnership

units from HCA as a pass-through from the third-party. However, KVCF failed to document the

REIT’s obligation to purchase the operating partnership units from HCA. When the demand was

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 11 of 30 PageID 11
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 11

made to HCA by the third-party to repurchase his operating partnership units, the REIT refused to

purchase the operating partnership units from HCA.

        45.     All documents associated with the above organization structuring were counseled

and prepared entirely by the attorneys at KVCF. At that time, HCA had been in existence for more

than a year, during which KVCF was its legal counsel.

        46.     KVCF did not disclose to HCA or HC the existence of any actual or potential

conflict of interest or propose any conflict waiver or offer any suggestion to seek advice of

independent counsel because KVCF was creating entities with which HCA would be expected to

control, operate and manage; and for which KVCF would serve as counsel (at the same time the

KVCF and/or the Kaplans held a financial interest in those entities). KVCF drafted, presented and

recommended a proposed “HCA Management Agreement” to be executed by and among HCA,

and the REIT. The HCA Management Agreement was executed March 1, 2016, but KVCF did not

disclose to HCA that a potential or actual conflict of interest existed or may exist for counsel to

advise concerning the terms of and to prepare a contract between clients, especially when HCA

expected to control the business and operations of the other client entities, and in which the

Kaplans and KVCF were assuming (and furthering their) management and ownership interests

        47.     The documentation created by the Kaplans and KVCF did not reflect and protect

HCA’s intent and interest to fully manage and control the business of all operations due to the

Kaplans’ and KVCF’s lack of care and interest in their clients, instead seeking to further their own

interests.

                                The HCA Management Agreement

        48.     Until March 31, 2020, the REIT was managed by HCA pursuant to the HCA

Management Agreement, which collectively defined HC REIT and HC Holdings as the

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 12 of 30 PageID 12
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 12

“Company” (herein defined as “the REIT”). The Management Agreement memorialized the

REIT’s retention of HCA “to administer the business activities and day-to-day operations of the

Company . . . and to perform services for the Company,” as well as HCA’s desire to provide such

services. This was consistent with HC’s operating agreement that vested exclusive control of

management of business and business affairs in HCA.

         49.    Section 2 of the HCA Management Agreement, in enumerating HCA’s powers and

duties as Manager, provided that “[a]ll rights and powers to manage and control the day-to-day

business and affairs of the [REIT] shall be vested in the Manager.” Section 2 further provided that

HCA, subject to the REIT’s Board’s supervision, shall have the “power to direct the management,

operation and policies of the [REIT] . . . [and] shall have the power by itself and shall be authorized

and empowered on behalf and in the name of the [REIT] to carry out any and all of the objectives

and purposes of the [REIT].” HCA was responsible for “(1) the selection, purchase, sale and

disposition of Investments, (2) the [REIT’s financing activities, and (3) providing the REIT with

advisory services,”      and for “investigating, analyzing, and selecting possible Investment

opportunities and acquiring, financing, retaining, selling, restructuring, exchanging or disposing

of Investments consistent with the Investment Guidelines.”1

         50.    In connection with these provisions, specifically, but without limitation, no

disclosure was made by the Kaplans or KVCF of the potential effect upon HCA and HC to manage



1
    The “Investment Guidelines” appended to the Management Agreement provided as follows:

1.       No investment shall be made that would cause [the REIT] to fail to qualify as a
         REIT under the Code.
2.       No investment shall be made that would cause [the REIT] to be regulated as an
         investment company under the Investment Company Act.

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 13 of 30 PageID 13
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 13

and control the business enterprise and the potential loss of control to which HCA and HC could

be subject, contrary to HCA’s and HC’s business and financial interests. This failure by the

Kaplans and KVCF was compounded by the financial interest obtained by the Kaplans and KVCF

without disclosure of the ramifications upon HC and HCA, by the acquisition of these interests

and the conflict of interest inherent in those interests relative to the best interests of HCA and HC.

In point of fact, the Plaintiffs and Kaplans' interests were disjointed, with the HC Operating

Agreements serving as another catalyst for the Kaplans' and KVCF’s scheme to usurp control of

HCA and HC, and the entire property investment venture as set forth herein.

                          HCA’s Compensation as Company Manager

        51.     HCA’s compensation was memorialized in Section 6 of the Management

Agreement, wherein the Company was obligated to pay HCA an Asset Management Fee, a Leasing

Fee, and an Acquisition Fee for services rendered.

        52.     The annual Asset Management Fee, which was “intended to compensate the

Manager for advisory services and certain general management services,” was 1.5% of the amount

of Stockholder’s Equity (exclusive of depreciation and other non-cash items), calculated and paid

quarterly.

        53.     As compensation for its services in leasing the Investments, the Management

Agreement provided that the HCA Manager is entitled to a Leasing Fee “equal to 2.0% of the Base

Rental Income . . . for any new lease or lease renewal entered into or exercised during the term of

this Agreement,” that includes “all gross rent due during the term of the lease or lease renewal.”

        54.     The HCA Manager also received “an Acquisition Fee of 1.0% of the Acquisition

Cost for each Investment made on behalf of the [the REIT] at the closing of the acquisition of such

Investment,” to compensate for “identifying Investments for purchase, arranging for the purchase

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 14 of 30 PageID 14
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 14

of such Investments, coordinating closing on such Investments and following up on and resolving

post-closing transaction issues on behalf of the [the REIT].” The Acquisition fee was to be paid

in Common Stock or other equity securities of [the REIT], as determined by mutual consent.

        55.     Under Section 7 of the HCA Management Agreement, the Manager and its affiliates

were entitled to be reimbursed for documented expenses incurred on behalf of any of the REIT’s

related entities including costs and expenses incurred associated with the establishment and

maintenance of any of the REITs credit facilities, other financing arrangements, or other

indebtedness of the REIT, including any of the REIT’s securities offerings.

        56.     The Initial Term of the Management Agreement was to continue in operation

through March 31, 2018. After the Initial Term, the HCA Management Agreement would

automatically renew each year for an additional one-year period unless the REIT or the Manager

elected to terminate the HCA Management Agreement by non-renewal.

        57.     The REIT could terminate (non-renew) the HCA Management Agreement upon

180 days’ notice before expiration of any renewal term. The affirmative vote of at least two-thirds

of the Independent Directors was required for the REIT to non-renew the Agreement.

        58.     Upon termination, the Manager was entitled to be paid all compensation accruing

to the date of termination.

        59.     Upon non-renewal becoming effective, payment of a highly beneficial Termination

Fee to HCA was required. Depending on the amount of equity at the time, the payable Termination

Fee was up to three (3) times the sum of (i) the Asset Management Fees, (ii) Acquisition Fees,

including acquisition fees still owed, and (iii) Leasing Fees earned by the Manager during the 24-

month period ending as of the most recently completed fiscal quarter prior to the Termination Date.

The Termination Fee could be paid in whole or part in cash or equity securities of the REIT or a

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 15 of 30 PageID 15
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 15

combination thereof at the discretion of the REIT with the choice of the type of securities to be

mutually agreed upon between the REIT and HCA.

        60.     The Termination Fee provision was intended to fully remunerate HCA’s Members

for their efforts in building the REIT through the point that HCA decided to approve a proposed

sale, buy-out or other transaction for which t the REIT Board of Directors could formally provide

final approval and consummation, so HCA and HC could maximize return on their investment.

        61.     Only upon HCA’s evaluation, approval and recommendation of any such proposed

transaction – pursuant to HCA’s Management Agreement authority – could the REIT Board vote

to approve (ratify) any transaction that would result in termination of the HCA Management

Agreement and the payment to HCA of the Termination Fee and all unpaid and accrued fees.

        62.     It was not intended that the HCA Management Agreement would be terminated

unless HCA advised and recommended to the REIT Board of Directors, a financial transaction

necessitating termination. No action could be taken by the REIT regarding its business or

operations without affirmative approval and recommendation of HCA. At no time did the Kaplans

or KVCF advise HCA and HC that these provisions of the HCA Management Agreement could or

would be utilized in such a fashion to be contrary to the best interests of HCA and HC. In violation

of their duties, KVCF and the Kaplans failed to act in conformance with their professional and

ethical obligations and to avoid conflict of interest transactions from which the Kaplans and KVCF

intended to benefit, to the detriment of HCA and HC.

                                The Hale Recapitalization Proposal

        63.     In early September 2018, at the urging of Kaplan Jr., and without the knowledge

and consent of HCA, the REIT Board of Directors was presented with a potential financial

investment in the REIT by Hale Partnership Capital Management, LLC (“Hale”). Over several

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 16 of 30 PageID 16
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 16

months from September 2018 through March 2019, multiple iterations resulted in terms suggested

by Hale and the Kaplans for a “Recapitalization Transaction” that included: a change of control

of the REIT Board of Directors to be appointed by Hale, issuance of a secured loan for up to

$20,500,000 at 14% interest to the REIT; purchase of 2,050,000 shares of REIT Series B Preferred

Stock for $20,500,000 with a coupon of 10% convertible at net asset value; purchase of 300,000

shares of REIT common stock for $3,000,000; new investment guidelines for HCA that severely

limited HCA’s ability to perform under the HCA Management Agreement; and issuance of notice

of non-renewal termination of HCA’s management contract.

        64.     Kaplan Jr. facilitated and caused the Hale financing proposal to be presented to the

REIT Board of Directors, without prior review and approval by HCA, as previously contemplated

and understood by Stanton and Kurlander on behalf of HC and HCA, would be required to occur.

KVCF did not discourage or advocate against the Board’s discussion and consideration of the Hale

proposal despite knowing that HCA and HC, its clients, had not considered, favorably advised, or

approved the Hale proposal, and that same was contrary to HCA’s and HC’s best interests. Nor

did the Kaplans or any KVCF attorney, as counsel for HCA and HC, or otherwise, inform the

REIT that HCA must consider and approve any such proposed financing that would affect the

operations and affairs of the REIT. The Kaplans and KVCF failed to take any action on behalf of

HCA to prevent the REIT from acting contrary to HCA’s contracted authority pursuant to the HCA

Management Agreement.

        65.     On March 13, 2019, the REIT Board of Directors, at the direction of and by action

of Kaplan Jr. — acting without authority on behalf of HCA and HC as their counsel — held a

special meeting to consider the Hale Recapitalization Transaction. Again, at no time did the

Kaplans or attorneys for KVCF, representing both HCA, HC and the REIT, discourage or advise

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 17 of 30 PageID 17
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 17

against the Board’s vote on the Hale Recapitalization proposal without prior consideration and

approval by HC and HCA, pursuant to HCA’s corporate management responsibility and authority,

        66.     At the special meeting of March 13, 2019, a majority of the REIT Board of

Directors, including the Kaplans and “Independent” Directors (that were appointed by the

Kaplans) approved (again without full disclosure of the conflict of interest to HCA and HC), the

proposed Hale Recapitalization Transaction, and directed a 180 days’ written notice to HCA to

terminate (non-renew) the HCA Management Agreement, effective March 31, 2020.

        67.     Kaplan Jr., Kaplan Sr. and other KVCF members advocated in favor of the REIT

Board’s adoption of Hale’s proposal, and encouraged and supported the Board’s decision to

approve the Hale proposal. These actions violated the Kaplans’ and KVCF’s obligations to their

clients, HCA and HC, among others.

        68.     KVCF served as counsel for the REIT with respect to the Hale proposal and for the

resulting take-out recapitalization transaction, despite knowing the transaction was opposed by its

clients HCA and HC as contrary to HCA’s and HC’s interests. At no time did the Kaplans or

KVCF disclose this conflict of interest, or the ramifications inherent in such divided loyalties as

HCA’s and HC’s counsel.

        69.     KVCF’s actions and inactions with respect to the Hale proposal and the Hale

Recapitalization Transaction were in conflict with and in violation of KVCF’s duties of trust and

loyalty to KVCF’s clients HCA and HC.

        70.     On March 14, 2019, Kaplan Jr., provided written notice (“Termination Notice”) to

his client HCA that, pursuant to Section 10(b) of the HCA Management Agreement, his other

client, the REIT, “elect[ed] not to renew the HCA Management Agreement under its terms which

such nonrenewal shall take effect on March 31, 2020.” At no time did KVCF advise HCA and

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 18 of 30 PageID 18
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 18

HC that Kaplan and KVCF could undertake actions contrary to the best interests of HCA without

the express authority of HCA, and to undertake actions to exclude HCA from decisions related to

management of the properties within the portfolio. Even when the conflict of interest of the

Kaplans and KVCF was later brought to the attention of the REIT Board of Directors, as a result

of the Kaplans serving as directors and officers of the REIT, KVCF and the Kaplans refused to be

recused, contrary to their duties and obligations to HCA, HC and the REIT. Instead KVCF and

the Kaplans denied the existence of this clear and non-waivable conflict.

        71.     The Termination Notice included revised investment guidelines which required the

REIT Board of Directors to approve any action by HCA to investigate, pursue, negotiate, finance,

acquire, sell, exchange, refinance, or dispose of any investment held by the REIT. This was in

derogation to HCA’s authority and sole discretion under the HCA Management Agreement that

continued to remain in effect for the next 12 months. Notwithstanding, KVCF approved actions in

derogation of HCA’s authority, an entity KVCF and Kaplan Jr. were obligated to represent at the

same time as authorizing corporate actions contrary to the best interests of HCA and HC. Indeed,

KVCF’s actions were intended and designed to enhance the financial interests of the Kaplans and

KVCF to the detriment of their clients HCA and HC.

        72.     On March 19, 2019, the Recapitalization Transaction closed, pursuant to legal

services provided by KVCF. Hale came into control of the REIT and became controller of the

REIT, despite the objections of HCA and HC.

        73.     After the Termination Notice, while the HCA Management Agreement continued

in effect for the next year, HCA was stripped of its authority and was caused to lose prospective

fees. Hale, with the encouragement and assistance of KVCF and the Kaplans, also directed the

REIT to abandon the Regulation A Offering that HCA was contractually authorized to handle.

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 19 of 30 PageID 19
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 19

The REIT’s premature termination of the Regulation A offering, resulted in the REIT claims

against HCA for repayment of certain offering and organizational expenses, from which KVCF

failed to protect its client HCA. Furthermore, HCA is currently being sued by the REIT for these

offering and organizational expenses, resulting from KVCF’s misconduct.

        74.     KVCF failed to advocate for HCA’s rights, or to take any action to dissuade or

prevent KVCF’s other client the REIT from proceeding contrary to, or in violation of the HCA

Management Agreement. KVCF assisted in failing to hold REIT Board of Directors’ elections as

required and to the detriment of HCA and HC. KVCF also failed to undertake any action to assist

HCA to obtain earned fees and the amount due for HCA’s Termination Fee (instead paid in a

grossly understated amount),2 even though KVCF had represented HCA and HC in regard to the

HCA Management Agreement.

        75.     Since KVCF represented HCA and HC up to the time that Hale took over the REIT,

KVCF used information about HCA to help the REIT under Hale deprive HCA of economic gains.

        76.     KVCF participated in the REIT’s decision under Hale to abrogate payment for the

management fees that would come due to HCA for acquisition of new investment properties, and

for investment of the Company’s capital; to urge that HCA must repay $800,254 purportedly

comprised of $723,932 in organizational and offering expenses, and $76,322 in overpayment of

property management fees; to refuse to pay certain property management termination fees owed

for management services provided to properties owned and controlled by the Company through


2
  For example, to arrive at a Stockholders’ Equity figure under $35 million in order to reduce the
multiplier effect of HCA’s Termination Fee calculation of total equity was improperly reduced by
inclusion of a $1.75 million “estimate” of HCA’s Termination Fee, to yield approximately $34
million. As a determination of the Stockholders’ Equity is a precondition to determining the
amount of HCA’s Termination Fee, preemptively reducing Stockholders’ Equity by an estimate
of the Termination Fee is wholly illogical. Another example was the Company’s unilateral
issuance of its common stock as payment.
                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 20 of 30 PageID 20
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 20

special purpose entities and to withhold those funds, despite that these matters related to the HCA

Management Agreement for which KVCF had represented HCA and HC. As a result of KVCF’s

actions, HCA is now subject to suit for recoupment of these expenses and payments.

           77.   All of the above essentially crippled or divested HCA of its ability to raise

investment capital for the REIT and to determine the REIT’s investments and manage the REIT’s

affairs.

           78.   KVCF continued as counsel for the recapitalized REIT structure and KVCF

obtained a large return for minimal capital investment coincident to the ownership interest received

for continuing legal service. Despite claiming that the financial interest was for legal services

provided by KVCF, the Kaplans took ownership in the REIT in their own names for undisclosed

reasons as the Kaplans provided services only through KVCF.

           79.   Moreover, HC would not have consented to the transfer of the portfolio of

properties to the REIT, had full disclosure of the loss of control and other ramifications been made

and the ability of KVCF and the Kaplans to have furthered their own interests rather than those of

HCA and HC through engaging in undisclosed conflict of interest transactions. At no time were

HCA and HC made aware by KVCF of the potential ramifications of the actions of the members

of KVCF or the detrimental impact upon the businesses of HCA and HC, with which KVCF and

its members were entrusted.

           80.   In addition, from time to time, HC made loans to the REIT totaling more than

$400,000. The Kaplans and KVCF, despite repeated requests, failed to memorialize these loans

and the applicable interest rates. In failing to do so, the REIT under Hale’s control, has refused to

recognize the total loans outstanding and has to date refused to repay these loans plus interest to

HC.

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 21 of 30 PageID 21
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 21

           81.   All conditions precedent to prosecution of this action have occurred or have been

satisfied or waived.

                                          COUNT I
                                     LEGAL MALPRACTICE
                                          (By HCA)

           82.   Plaintiff HCA incorporates the allegations of the above paragraphs 1 through 78,

and 81.

           83.   By providing legal advice, communications, billing, and guidance, KVCF owed a

duty of care to HCA to represent HCA in accordance with the relevant legal standards within the

legal profession.

           84.   From the formation of HCA in or about July 2014, KVCF through its attorneys was

the sole legal representative of HCA and received attorney’s fees for its representation, including

a share of business profits and partial ownership interest for the Kaplans as principals of the KVCF.

At no time did the Kaplans and KVCF provide services to HCA other than legal services. .

           85.   KVCF’s representation of HCA deviated from the applicable professional standard

of care.

           86.   KVCF prepared HCA’s operating agreement in a manner contrary to HCA’s future

best interest, with an anti-dilution provision intended to protect the interest of the Kaplans, who

gained 50% ownership of HCA as part of fee compensation for ongoing legal services of KVCF.

           87.   KVCF breached the duty of care in advising HCA that equal voting of its members

was required. This was corrected in time for HCA to affirmatively disapprove the Hale transaction

that would have facilitated prevention of the REIT Board’s approval of the Hale Recapitalization

Transaction but the Kaplans never shared the Hale proposal to the members of HCA knowing it

would be rejected and instead circumvented HCA’s rights under the HCA’s Management

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 22 of 30 PageID 22
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 22

Agreement by taking the proposal directly to the REIT Board of Directors, without HCA’s

approval. These actions were in violation of KVCF’s duties and obligations to HCA and in

furtherance of unauthorized conflict of interest transactions by KVCF.

        88.     Instead, the Kaplans improperly presented the Hale transaction to the REIT Board

under the guise and false representation that the HCA Board was deadlocked, so the REIT had to

act. HCA had not been presented with the Hale proposal and it was not in fact deadlocked as

Kurlander had gained an extra vote by acknowledgment of the Kaplans through a unanimously

executed amendment to the HCA operating agreement days before they went to the REIT Board

of Directors; and regardless, the REIT could not act to approve the Hale proposal without the

affirmative approval and recommendation of HCA.

        89.     KVCF advised that Regulation A financing was advantageous and “the only way

to go,” and that an independent Board for the REIT was necessary for Regulation A financing,

which was untrue. The Regulation A financing was later disavowed by the Kaplans. This resulted

in the opportunity for diminishment or rejection of HCA’s authority to control the portfolio, while

protecting KVCF’s ongoing legal fees and detriment to HCA and HC .

        90.     While KVCF acted as HCA’s legal representative, KVCF simultaneously

represented other parties whose interests were directly, indirectly, or potentially adverse to HCA’s

interests, without disclosing such adverse interests and without obtaining HCA’s consent, in

contravention of professional standards and professional responsibility to KVCF’s client, HCA.

        91.     While KVCF acted as HCA’s legal representative, certain of KVCF’s principals

were actively engaged as investors and principals in related business entities with interests that

could have been and were adverse to HCA’s interests, in contravention of professional standards.



                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 23 of 30 PageID 23
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 23

        92.     While KVCF acted as HCA’s legal representative, KVCF actively assisted the Hale

Partnership in its takeover of HCA’s managed business, enabling Hale to control the REIT to cause

loss to and destruction of HCA; and after the Hale takeover, KVCF actively assisted the Hale and

the REIT in causing additional loss to HCA.

        93.     Through KVCF’s actions, including its inadequate clarification of contractual

protections, non-disclosure of critical communications and events, active opposition to the

business position and best interests of its client HCA, and outright adversarial conduct contrary to

those interests, KVCF’s representation fell below the applicable professional standard of care.

        94.     KVCF’s actions above describe proximately caused damages to HCA.

        WHEREFORE, Holmwood Capital Advisors, LLC demands judgment against Kaplan

Voekler Cunningham & Frank PLC for the amount of its damages, plus interest, costs and such

further relief as this Court deems just and proper.

                                        COUNT II
                                BREACH OF FIDUCIARY DUTY
                                        (By HCA)

        95.     Plaintiffs HCA incorporate the allegations of the above paragraphs 1 through 78,

81, and 83 through 90.

        96.     At all material times, KVCF sought and accepted HCA’s trust and loyalty while at

the same time, KVCF’s fiduciary and confidential relationship with HCA was never repudiated or

terminated by KVCF.

        97.     KVCF owed HCA a fiduciary duty to be trustworthy and to act loyally and in good

faith toward HCA and in HCA’s best interests at all times, and to not be disloyal in dealing with

parties adverse to HCA, and to not expose HCA to any unnecessary risk or peril, or engage in

conduct that amounted to self-dealing.

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 24 of 30 PageID 24
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 24

        98.     KVCF breached its fiduciary duties and obligations to HCA by its actions or

inactions alleged above.

        99.     At no time during KVCF’s representation of HCA did the Firm disclose the

existence, or even a possibility, of an actual or potential conflict of interest relating to other entities

represented by KVCF or as to its principals’ interest in the business, and KVCF did not obtain

HCA’s informed consent in writing or otherwise to such conflicted representation, nor advise that

HCA should engage independent counsel.

        100.    Through KVCF’s actions, including blatant opposition to the wishes of HCA, and

outright adversarial conduct contrary to the interests of HCA, KVCF’s representation violated

fiduciary obligations owed to HCA and violated the duty of trust and loyalty owed to HCA.

        101.    KVCF’s actions in breach of its fiduciary obligation proximately caused damages

to HCA resulting in ownership in HCA given to principals of KVCF as advance fees for ongoing

and continuing legal services to become unearned and undeserved.

        102.    KVCF’s actions have caused HCA to lose control of the business operations,

because of the violation of due care and conflicts of interest held and improperly acted upon by

KVCF, in violation of fiduciary duties owed to HCA.

        WHEREFORE, Holmwood Capital Advisors, LLC demands judgment against Kaplan

Voekler Cunningham & Frank PLC and for the full amount of its damages, disgorgement of

ownership interests provided to principals of KVCF in HCA and the REIT as fees for legal

services, any legal fees paid to KVCF by HCA and the REIT, plus interest, costs, and such other

and further relief as this Court deems just and proper.




                                               OSHEROW, PLLC
                                        2101 N.W. Corporate Blvd., Suite 410
                                              Boca Raton, FL 33431
                                             Telephone: 561-257-0880
                                              www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 25 of 30 PageID 25
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 25

                                         COUNT III
                                     LEGAL MALPRACTICE
                                           (By HC)

           103.   Plaintiff HC incorporates the allegations of the above paragraphs 1 through 81.

           104.   By providing legal advice, communications, billing, and guidance, KVCF owed a

duty of care to HC to represent HC in accordance with the relevant legal standards within the legal

profession.

           105.   From the formation of HC in late 2010, KVCF through its attorneys was the sole

legal representative of HC and received attorney’s fees for its representation, including a share of

business profits and partial ownership interest for the Kaplans as principals of KVCF.

           106.   KVCF’s representation of HC deviated from the applicable professional standard

of care.

           107.   KVCF’s representation of HC was in violation of its duties to undertake actions in

HC’s best interests. Instead, KVCF pursued actions in the best interests of interests of KVCF and

its Members, agents and employees. KVCF prepared HCA’s operating agreement in a manner

contrary to not only the best interests of HCA but the best interests of HC. Further, KVCF failed

to advise HC of its future best interests, instead acting to foster the best interests of KVCF and to

protect the interests of KVCF, by allowing the Kaplans to obtain significant ownership of HCA as

part of fee compensation for future legal services of KVCF, to the detriment of HC.

           108.   KVCF breached the duty of care in advising HC of its best interests when it

transferred the portfolio of properties owned and/or controlled by HC to the REIT. This action was

undertaken at the instruction and advice of KVCF and its members for the purpose of separating

HC and HCA from their property and management interests, and the control held in the real estate

business enterprise set forth above. These actions were undertaken by KVCF to enhance its own

                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 26 of 30 PageID 26
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 26

financial interests, without full disclosure to HC, and constituting unauthorized and improper

conflict of interest transactions, to the detriment of HC.

        109.    Instead, KVCF misrepresented the financial advantages of the transactions to HC,

to its detriment and to the benefit of KVCF and its members. Further, KVCF failed to advise HC

of the ramifications of the potential loss of control, that control would be lost, and that KVCF

would not and had not acted in the best interests of its clients HC and HCA. KVCF also failed to

advise that it would undertake conflict of interest transactions not in the best interests of HC before

advising HC to transfer ownership of the portfolio of properties to the REIT.

        110.    KVCF advised HC and HCA that Regulation A financing was advantageous and

the only way to go, and that an independent Board for the REIT was necessary for Regulation A

financing, which was untrue. The Regulation A financing was later disavowed by the Kaplans.

This resulted in the opportunity for diminishment or rejection of HCA’s authority to control the

portfolio, and loss of HC’s ownership of its properties and loss of control over its properties

through HCA.

        111.    While KVCF acted as HC’s legal representative, KVCF simultaneously represented

other parties (and/or anticipated or planned to do so without disclosure) whose interests were

directly, indirectly, or potentially adverse to HC’s interests, without disclosing such adverse

interests and without obtaining HC’s consent to such representation in contravention of

professional standards.

        112.    While KVCF acted as HC’s legal representative, certain of KVCF’s principals were

actively engaged as investors and principals in related business entities (and/or contemplated and

acted in their own financial interests to create such business entities without full disclosure) with



                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 27 of 30 PageID 27
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 27

interests that could have been and were adverse to HC’s interests, in contravention of professional

standards.

        113.    While KVCF acted as HC’s legal representative, KVCF actively undertook actions

to create loss of control transactions under which third-parties would take over HC’s property

interests managed by HCA enabling those third parties to control the properties in such a fashion

to cause loss to and destruction of HC; and KVCF actively assisted those third parties in causing

additional loss to HC, through the conflict of interest transactions in which KCVF engaged. Had

full disclosure been made by KVCF, as required within the scope of its representation of HC, the

loss of its business, property and control would not have occurred.

        114.    Through KVCF’s actions, including its inadequate clarification of contractual

protections, non-disclosure of critical communications and events, active opposition to the

business position and best interests of its client HC, and outright adversarial conduct contrary to

those interests, KVCF’s representation fell below the applicable professional standard of care.

        115.    KVCF’s actions above describe proximately caused damages to HC.

        WHEREFORE, Holmwood Capital, LLC demands judgment against Kaplan Voekler

Cunningham & Frank PLC for the amount of its damages, plus interest, costs and such further

relief as this Court deems just and proper.

                                        COUNT IV
                                BREACH OF FIDUCIARY DUTY
                                         (By HC)

        116.    Plaintiff HC incorporates the allegations of the above paragraphs 1 through 81, and

107 through 113.




                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 28 of 30 PageID 28
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 28

        117.     At all material times, KVCF sought and accepted HC’s trust and loyalty while at

the same time, KVCF’s fiduciary and confidential relationship with HC was never repudiated or

terminated by KVCF.

        118.     KVCF owed HC a fiduciary duty to be trustworthy and to act loyally and in good

faith toward HC and in HC’s best interests at all times, and to not be disloyal in dealing with parties

adverse to HC, and to not expose HC to any unnecessary risk or peril, or engage in conduct that

amounted to self-dealing.

        119.     KVCF breached its fiduciary duties and obligations to HC by its actions or inactions

alleged above.

        120.     At no time during KVCF’s representation of HC did the Firm disclose the existence,

or even a possibility, of an actual or potential conflict of interest relating to other entities

represented by KVCF or as to its principals’ interest in the business, and KVCF did not obtain

HC’s informed consent in writing or otherwise to such conflicted representation, nor advise that

HC should engage independent counsel.

        121.     Through KVCF’s actions, including failure to disclose conflict of interest

transaction existing and potential, transactions intended for the best interest of KVCF and its

members rather than those of HC, and failure to disclose the best interests of HC rather than

undertaking transactions for its own self-interest, KVCF’s representation violated fiduciary

obligations owed to HC and violated the duty of trust and loyalty owed to HC.

        122.     KVCF’s actions in breach of its fiduciary obligation proximately caused damages

to HC resulting in ownership in HC given to principals of KVCF, directly and indirectly, as

advance fees for ongoing and continuing legal services to become unearned and undeserved.



                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 29 of 30 PageID 29
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 29

        123.    KVCF’s actions have caused HC to lose control of the business operations, because

of the violation of due care and conflicts of interest held and improperly acted upon by KVCF, in

violation of fiduciary duties owed to HC.

        WHEREFORE, Holmwood Capital, LLC demands judgment against Kaplan Voekler

Cunningham & Frank PLC and for the full amount of its damages, disgorgement of ownership

interests provided to principals of KVCF in HC and the REIT as fees for legal services, any legal

fees paid to KVCF by HC, plus interest, costs, and such other and further relief as this Court deems

just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiffs demand trial by jury on all issues so triable of right by law.

        Dated this 14th day of September, 2020.

                                                   Respectfully submitted,

                                                   OSHEROW, PLLC
                                                   Counsel for Plaintiffs
                                                   2101 N.W. Corporate Blvd.
                                                   Suite 410
                                                   Boca Raton, Florida 33431
                                                   Telephone: (561) 257-0880


                                                   By: s/    Mark R. Osherow
                                                   MARK R. OSHEROW
                                                   Florida Bar No: 997013
                                                   mark@osherowpllc.com
                                                   eservice@osherowpllc.com
                                                   KENYETTA N. ALEXANDER
                                                   Florida Bar No: 36815
                                                   kenyetta@osherowpllc.com
                                                   eservice@osherowpllc.com




                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
Case 8:20-cv-02150-WFJ-TGW Document 1 Filed 09/14/20 Page 30 of 30 PageID 30
Holmwood Capital Advisors, LLC et al. v. Kaplan Voekler Cunningham & Frank PLC
Complaint
Page 30




                                              OSHEROW, PLLC
                                       2101 N.W. Corporate Blvd., Suite 410
                                             Boca Raton, FL 33431
                                            Telephone: 561-257-0880
                                             www.osherowpllc.com
